DETAILED ACTION
In replay to applicant communication filed on May 19, 2022, claims 1-13, 15-19, and 21-22 have been amended. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims 14 and 20 have been cancelled.
Claims 1-13, 15-19, and 21-22 are pending.


Response to Arguments
Applicant’s arguments filed on May 19, 2022 with respect to the rejection of claims 1-13, 15-19, and 21-22 have been fully considered and withdrawn in view of applicant argument and amendment. 


Allowable Subject Matter
Claims 1-13, 15-19, and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:
 
The primary reason for allowance of the claims 1, 8, and 15 are the limitation of matching a passenger with a seat in a transport based on a name or identifier found in a passenger record or profile; authenticating the passenger based on the passenger record or profile that includes a potential list of threats as to the passenger, wherein the threats include level, severity and past threats; providing access to a set of resources by a passenger’s device of the transport to the passenger based on a predetermined list of resources available to the passenger found in the passenger record or profile; monitoring authorized use of the set of resources by the passenger’s device through a data loss prevention (DLP) system during a trip or session, wherein the DLP system is configured to monitor, restrict, identify, and report passenger attempts and access to components and system of the transport, and is configured to control features or access to resources based on the passenger|[’s]] record or profile; and disabling through the DLP system the passenger’s device if unauthorized use is determined.

The prior art disclosed by Watson (US Pub. No. 2016/0311348) is found as the closest prior art to the claimed featured of the invention, Watson teaches the system and method of pairing a passenger’s personal electronic device with seat in a vehicle for controlling seat functions for the passenger using the personal electronic device. However, the cited art fails to teach the limitations disclosed above. The dependent claims are allowed as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434